 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
 5                                        DISTRICT OF NEVADA
 6                                                   ***
 7    ERIC CHRISTIAN,                                         Case No. 2:19-cv-00364-RFB-GWF
                                             Plaintiff,
 8           v.
                                                                            ORDER
 9    CHRISTOPHER HOYE., et al.,
10                                        Defendants.
11

12          This matter is before the Court on the Plaintiff’s Application to Proceed in Forma
13   Pauperis (ECF No. 1) filed on February 28, 2019 and Plaintiff’s Second Application to Proceed
14   in Forma Pauperis (ECF No. 4) filed April 10, 2019.
15          The court may authorize the commencement of an action without pre-payment of fees
16   and costs or security therefor, by a person who submits an affidavit that includes a statement
17   showing the person is unable to pay such costs. 28 U.S.C. § 1915(a)(1). Once the Court reviews
18   an application to proceed in forma pauperis brought by an incarcerated or institutionalized
19   person, and determines that the prisoner is unable to pre-pay the filing fee, the Court will grant
20   the application and the full amount of a filing fee will be deducted overtime from the prisoner’s
21   inmate trust account. 28 U.S.C. § 1915(b)(1). A complete in forma pauperis application must
22   include three attachments to be filed simultaneously with the application and complaint: (1) a
23   copy of the inmates trust account statement for the last six months; (2) financial certificate
24   signed by a prison official; (3) financial affidavit signed by prisoner showing an inability to
25   prepay fees and costs or give security for them. LSR1-2.
26          Plaintiff’s application to proceed in forma pauperis (ECF No. 1) is incomplete. The
27   application consists of two handwritten pages and is missing a copy of the inmate’s trust account
28   statement for the preceding six months and financial certificate signed by a prison official.
                                                          1
 1   Similarly, Plaintiff’s second application to proceed in forma pauperis (ECF No. 4) is permitted

 2   only in state court and is therefore incorrect. Accordingly,

 3           IT IS HEREBY ORDERED Plaintiff’s Application to Proceed in Forma Pauperis (ECF

 4   No. 1) and Plaintiff’s Second Application to Proceed in Forma Pauperis (ECF No. 4) be denied,

 5   without prejudice.

 6           IT IS FURTHER ORDERED that the Clerk of the Court shall send Plaintiff the

 7   approved form application to proceed in forma pauperis by a prisoner, as well as the document

 8   entitled information and instructions for filing an in forma pauperis application.

 9           IT IS FURTHER ORDERED that Plaintiff shall have until September 6, 2019 to file

10   his completed Application to Proceed in Forma Pauperis or file the requisite $400.00 filing fee.

11           IT IS FURTHER ORDERED that the Clerk of the Court shall retain the complaint

12   (ECF No. 1-1) but shall not file it at this time.

13           Dated this 30th day of July, 2019.

14

15
                                                             GEORGE FOLEY, JR.
16                                                           UNITED STATES MAGISTRATE JUDGE
17

18
19

20

21

22

23

24

25

26

27

28
                                                         2
